  Case 3:20-cv-01031-TJC-JRK Document 1 Filed 09/14/20 Page 1 of 5 PageID 1




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION

 ANDREA GARRIGUS and
 ROBERT GARRIGUS,

                               Plaintiffs,
                                                      CASE NO.:
 vs.

 DOLLAR TREE STORES, INC.,

                         Defendant.
 __________________________________

                                   NOTICE OF REMOVAL

       Defendant, DOLLAR TREE STORES, INC., (hereinafter “Dollar Tree”) hereby gives

notice of Removal of the above captioned action from the Circuit Court of the Fourth Judicial

Circuit, in and for Duval County, Florida, in which this action is now pending, to the United States

District Court, Middle District of Florida, Jacksonville Division, and respectfully represent as

follows:

       1.      On or about August 25, 2020, a Complaint was served on Defendants. The civil

action entitled ANDREA GARRIGUS AND ROBERT GARRIGUS v. DOLLAR TREE STORES,

INC., was commenced in the Circuit Court, Fourth Judicial Circuit, in and for Duval County,

Florida, and assigned Case number 16-2020-CA-004728-XXXX-MA. This action was filed in the

Duval County Circuit Court on August 20, 2020. (A copy of the Complaint, as well as all other

materials contained within the underlying State Court file are attached hereto as Exhibit “A”).

       2.      This action is properly removable pursuant to 28 U.S.C. §1441 and this Notice of

Removal is filed within the thirty (30) day statutory period for removal under 28 U.S.C. §1446(b).

       3.      There is complete diversity of citizenship between the parties to this

cause. Plaintiff is a citizen of the State of Florida. Defendant Dollar Tree is a foreign company
  Case 3:20-cv-01031-TJC-JRK Document 1 Filed 09/14/20 Page 2 of 5 PageID 2




duly organized as a corporation under the law of the Commonwealth of Virginia and has its

principle place of business in Virginia. See Exhibit “B.” Under 28 U.S.C.A § 1332(c), a foreign

corporation is deemed to be a “citizen of every State and foreign state by which it has been

incorporated and of the State or foreign state where it has its principle place of business.” See

also, Riley v. Merrill Lynch, Pierce, Fenner and Smith, 292 F. 3d 1334, 1337-1338 (11th Cir.

2002). Accordingly, Defendant Dollar Tree is a citizen of Virginia.

       5.      This is a purported negligence action brought by the Plaintiff against the

Defendant. As is expressly referenced in the Complaint, the Plaintiff is seeking damages in excess

of $30,000.00. (See Complaint, paragraph 1). Further, Ms. Garrigus alleges in the Complaint that

she was injured as a result of Defendant’s negligent maintenance of its premises, which caused her

to trip and fall, and that she has suffered damages including, without limitation;

               a.      Permanent and serious physical injury

               b.      Pain and suffering

               c.      Mental pain and suffering

               d.      Loss of capacity for the enjoyment of life

               e.      Disfigurement and scarring

               f.      Medical care and treatment

               g.      Aggravation of a pre-existing condition

               h.      Medical expenses

               (See Complaint, paragraph 13)

       6.      In determining the amount in controversy, where “Plaintiff has not pled a specific

amount of damages, the removing defendant must prove by a preponderance of the evidence that

the amount in controversy exceeds the jurisdictional requirement.” Gillinov v. Hillstone Restaurant




                                                 2
  Case 3:20-cv-01031-TJC-JRK Document 1 Filed 09/14/20 Page 3 of 5 PageID 3




Group, Inc., 92 F. Supp. 3d 1251, 1253-1254 (S.D. Fla. 2015). The evidence that the Court can

rely on is not limited in applying the preponderance of the evidence standard, and a defendant may

use “their own affidavits, declarations, or other documentation – provided of course that removal

is procedurally proper.” Pretka v. Kolter City Plaza, II, Inc., 608 F. 3d 744, 755 (11th Cir. 2010).

“The Court may consider a pre-suit demand letter in determining whether the amount in

controversy requirement is satisfied.” Gillinov v. Hillstone Restaurant Group, Inc., 92 F. Supp.

3d at 1254-1255; but see Clifford v. BJ’s Wholesale Club, Inc., 2016 LEXIS 147614 (S.D. Fla.

2016). In addition, the claimed need for ongoing medical treatment can be taken into account

when determining the amount in controversy. See, La Rocca v. Stahlheber, 676 F.Supp.2d 1347

at 1350 (S.D. Fla. 2009).

       7.      Mrs. Garrigus contends that her losses are permanent or continuing in nature.

Correspondence, medical records, and bills received to date indicate that Ms. Garrigus sustained

injuries to her head, neck, upper back, low back, left arm, left elbow, and right hop for which she

with injections and eventual surgery. Mrs. Garrigus alleges she will require follow-up treatment.

She was treated by several doctors for her injuries and will continue to treat for these injuries in

the future. Mrs. Garrgius’ medical bills to date exceed the amount in controversy. As referenced

in her pre-suit settlement demand, her medical bills total $114,940.12. See Exhibit “C.” The

settlement demand is detailed and specific and contains approximately 310 pages of medical

records outlining the medical treatment she alleges as a result of the subject incident. Since

plaintiff’s medical bills, pre-suit, are more than the amount required to be in controversy for

diversity cases, and alleges further damages into the future, the amount in controversy exceeds the

jurisdictional threshold set forth in 28 U.S.C.1332(a) of $75,000.00, exclusive of interest and costs.




                                                  3
  Case 3:20-cv-01031-TJC-JRK Document 1 Filed 09/14/20 Page 4 of 5 PageID 4




        8.      Since the Plaintiff and Defendants are citizens of different states and the amount in

controversy exceeds $75,000.00, this Court has subject matter jurisdiction based on diversity

pursuant to 28 U.S.C §1332. As such, this removal action is proper.

        9.      Defendant has served the instant Notice of Removal on Plaintiff’s counsel.

Defendant has also timely filed a Notice of Application for Removal with the Clerk of the Circuit

Court of the Fourth Judicial Circuit.

        10.     Accompanying this Notice of Removal is a Civil Cover Sheet as well as a check

for the required filing fee.

        WHEREFORE, the undersigned Defendant respectfully requests that this action now

pending in the Fourth Judicial Circuit in and for Duval County, Florida, be removed from there to

this Honorable Court because of the complete diversity between the parties and the amount in

controversy that exceeds $75,000.00.

        Dated: September 14, 2020.

                                                      /s/ Steven L. Worley
                                                      Steven L. Worley
                                                      Florida Bar No. 0159719
                                                      Marissa de los Reyes
                                                      Florida Bar No. 1010899
                                                      CARR ALLISON
                                                      The Greenleaf and Crosby Building
                                                      208 North Laura Street, Suite 1100
                                                      Jacksonville, Florida 32202
                                                      Telephone: (904) 328-6456
                                                      Facsimile: (904) 328-6473
                                                      Email: sworley@carrallison.com
                                                      Email: mdelosreyes@carrallison.com
                                                      Secondary Email: eparker@carrallison.com
                                                      Secondary Email: cdodd@carrallison.com
                                                      Attorneys for Defendant




                                                  4
  Case 3:20-cv-01031-TJC-JRK Document 1 Filed 09/14/20 Page 5 of 5 PageID 5




                                    CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on September 14, 2020, I electronically filed the foregoing with

the Clerk of the Court by using the CM/ECF system, which will provide a notice of electronic

filing and a copy of the foregoing to the following:

        Khalil Farah, Esquire
        FARAH & FARAH, P.A.
        10 West Adams Street
        Jacksonville, FL 32202
        Telephone: (904) 862-2512
        Email: kfarah@farahandfarah.com
        Secondary Email: ysanchez@farahandfarah.com
        Attorney for Plaintiff


                                                       /s/ Steven L. Worley
                                                       Steven L. Worley
                                                       Attorney for Defendant




                                                 5
